Title: From George Washington to Henry Laurens, 16 November 1778
From: Washington, George
To: Laurens, Henry


  
    Sir,
    Head Quarters Fredericksburgh [N.Y.] Novr 16th 1778
  
I had the honor of receiving your favour of the 6th, yesterday, with the inclosed copy of a letter from the President of the Council of New Jersey, relative to an expected attack upon the Western frontier of that state. I have just received a letter from General Hand, giving intelligence of an attack upon Colonel Alden’s regiment at Cherry-Valley, effected by surprise, in consequence of which, there is too much reason to apprehend, that regiment may fall a sacrifice—I transmit a copy of the dispatches announcing this disagreeable affair.
  These depredations of the enemy give me the most serious concern—I lament that we have not yet had it in our power to give them an effectual check. I am perfectly convinced, that the only certain way of preventing Indian ravages is to carry the war vigorously into their own country; but as this is thought impracticable at this late season of the year from the state of the waters and other impediments—I fear we must content ourselves with defensive precautions, for the present. I have already informed Congress, that Col. Cortlandt’s regiment had marched towards the Minisincks; but having since directed Count Pulaski to proceed with his corps to Coles-fort in that neighbourhood, Col. Cortlandt will take post somewhere between that place and Rochester. Orders are now given to Col. Spencers regiment and Col. Armand’s corps to join General Pulaski. This disposition is agreeable to the opinion of Governor Clinton and other Gentlemen acquainted with the Country, whom I have consulted; and is calculated to cover the Eastern frontier of Pensylvania New Jersey and the Western part  
    
    
    
    of New York. I shall also immediately send the remainder of General Clinton’s brigade to Albany, when arrived there if any thing offensive can possibly be undertaken it shall be done, if not they will be disposed of in a manner that shall seem best adapted for protection and defence. With the greatest respect and esteem I am Sir Your most Obed. servt

  Go: Washington

